Opinion issued August 15, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00524-CR
                           ———————————
                  FLOYD RANDOLPH SAWYER, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 208th District Court
                           Harris County, Texas
                       Trial Court Case No. 1380642


                          MEMORANDUM OPINION

      Appellant, Floyd Randolph Sawyer, has filed a “Motion to Withdraw

Appeal,” which the Court construes as a motion to dismiss the appeal. The motion

complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P.

42.2(a). We have not issued a decision in the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Sharp and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2